In an action to permanently enjoin the defendants’ alleged illegal use of property, the plaintiff appeals from a judgment of the Supreme Court, Dutchess County (Jiudice, J.), entered June 6, 1996, which, after a nonjury trial, dismissed the complaint.
Ordered that the judgment is affirmed, with costs.
The Supreme Court properly determined that the defendants *530met their burden of establishing a legal nonconforming use (see, Matter of Toys “R” Us v Silva, 89 NY2d 411; Matter of Province of Meribah Socy. of Mary v Board of Zoning Appeals, 148 AD2d 512, 514).
The plaintiffs remaining contentions are without merit. O’Brien, J. P., Sullivan, Altman and McGinity, JJ., concur.